Title: To Thomas Jefferson from John Vanmetre, 28 February 1801
From: Vanmetre, John
To: Jefferson, Thomas



Sir
Berkeley County, Feby. 28th 1801

I have to acknowledge the receipt of your friendly letter Addressed to me dated monticello September the 4th 1800, and Also to Apoligise for its publication—The fact was that though it was particularly gratifying to me as An Individual yet I could not deny myself the pleasure Of Communicating its Contents to some of my friends Whom I also conceived to be the friends (in common) of the great Cause in which we were all engaged, they took Copies of it And it was their Opinion it should not be published untill the Temper of the times, or the exigency of the Case would justify Its publication. Under these impressions I had no hesitation in Suffering a few confidential freinds to take Copies, from one Of which the publication was made, And I observe that it is Now generally Copied in the republican Newspapers throughout The United States. but if I may be so bold as to give my Opinion, I think it does equal honor to the Writer, as well as the Cause. The great question which divided our fellow Citizens, Was truly as you say “Whether a preponderance of power should be lodged with the Monarchial or the republican branch of our Government” The truth is, we had felt so much of the Insolence of men in Office that the present is a desirable change for us all, And we hope will produce the most beneficial Effects to the people in general. And that this Change will produce that Uniformity of Sentiment Which is the Ardent wish of good men of all parties. The Character and the Views of Thomas Jefferson was much Vilified and abused. This was a temporary panic, but time and reflection has cured the  Mania Which then Seized the whole body of Federalism, And all things Will soon come right. The labouring Citizen can not be supposed To long Advocate Opinions Which (to say what they Isue in) doom The labouring poor, to sweat and toil for the support of a set of useless pagents—the Caterpillars of a Nation!
Such Sir have we had amongst us! But to General Darke (who does me the honor of delivering this Letter) I refer you. He will be able to direct the Necessary Changes which Ought, And is expected to take place in this department of your government—My Ardent wish is that the consoling thought of your being considered by the republican portion of Your fellow citizens as the safe depository of their rights, may Always be continued to you, We feel pleased to find it is the first wish of your heart, And Anxiously hope it will continue Through out the remainder of your days to be a pleasing theme of Consolation. To you Sir republicans look as to a common Father. Their wishes, And their prayers are for your happiness And Welfare—And that you may long continue A blessing To these United States is sir the Ardent desire of Your Sincer freind And Obedient Humble Servant 

John Vanmetre

N.B
Should it be found necessary to make any Change in the Officers Of the general Government here, you will give me leave to mention William Brown & William Sommerville, Who would meet the Wishes of the people, And who have both the highest claim from their Exertions, to fill any Office which may become Vacant, should Any change take place in this part of the Country—but Genl. Darke will give you full information on that subject.


John Vanmetre

